Title: From George Washington to Henry Knox, 16 September 1793
From: Washington, George
To: Knox, Henry


          
            Sir,
            Mount Vernon Sepr 16th 1793
          
          The Packet herewith sent, I fd at the Post Office in Alexandria, as I passed through
            that Town on Saturday after noon.
          The letter from the Minister of the French Republic, dated the 7th instt, in answr to
            one he had received from Govr Clinton of the 3d preceeding, breathes (as far as I can
            understand it from Mr Dandridge’s translation) the same language as all others do which
            have been received from that Gentlemen lately.
          The points in it to be decided on are two, first the proposition or rather information of Mr Genet respecting the Privateers Little Democrat &
            Carmagnole—and 2d the William Tell, Prize to the Cerf. If the latter should have got
            into the Court of Admiralty, it will not, (at least in the first instance) require the
            interference of the Executive; But if this should not have been the case, any opinion
            which you, the Secretary of State & Attorney General of the U. States, shall agree
            in (I take for granted that Colo. Hamilton is not in a situation to attend) may be
            forwarded to the Governor of New York as my decision in both, or either case; without
            refering it to me. With best wishes for your continuance
            in health. I remain Yours &ca
          
            Go: Washington
          
        